Citation Nr: 0800689	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-31 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to restoration of a 20 percent rating for 
hepatitis C from December 1, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1971 to June 
1975.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2004 rating decision in which the RO reduced 
the rating for the veteran's service-connected hepatitis C 
from 20 percent to 0 percent, effective December 1, 2004.  In 
January 2005, the veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in June 
2005, and in August 2005 the veteran submitted a statement 
accepted as a substantive appeal (in lieu of a VA Form 9, 
Appeal to the Board of Veterans' Appeals).


FINDINGS OF FACT

1.  The 20 percent rating for hepatitis C was in effect from 
October 7, 1999 to December 1, 2004, a period of more than 
five years.  

2.  The July 2004 rating decision that proposed the reduction 
in the rating for hepatitis C, the September 2004 rating 
decision that reduced the rating, and the June 2005 SOC 
reflects that the RO failed to consider, and provide notice 
of, the provisions of 38 C.F.R. § 3.344.  


CONCLUSION OF LAW

As the RO's reduction of the rating for service-connected 
hepatitis C from 20 percent disabling to 0 percent disabling, 
effective December 1, 2004, was not in accordance with law, 
the criteria for restoration of the 20 percent rating.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105,  3.344 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) 2007).

Given the favorable disposition of the claim on appeal, the 
Board finds that all notification and development actions 
needed to fairly adjudicate this claim have been 
accomplished.  

II.  Analysis

Congress has provided that a veteran's disability will not be 
reduced unless an improvement in the disability is shown to 
have occurred.  38 U.S.C.A. § 1155.  When an RO makes a 
rating reduction without following the applicable 
regulations, the reduction is void ab initio.  Greyzck v. 
West, 12 Vet. App. 288, 292 (1999).  

For reductions in rating to be properly accomplished, 
specific requirements must be met.  See 38 C.F.R. § 3.344; 
see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In 
this case, the veteran's 20 percent rating for hepatitis C 
was in effect from October 7, 1999 to November 30, 2004, a 
period of more than 5 years; accordingly, the provisions of 
38 C.F.R. § 3.344(a) and (b) are for application.  

Where a veteran's schedular rating has been both stable and 
continuous for five years or more, the rating may be reduced 
only if the examination on which the reduction is based is at 
least as full and complete as that used to establish the 
higher evaluation.  38 C.F.R. § 3.344(a).  Ratings on account 
of a disease subject to temporary or episodic improvement 
will not be reduced on the basis of any one examination, 
except in those instances where the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated.  Id.  Moreover, though material 
improvement in the mental or physical condition is clearly 
reflected, the rating agency will consider whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
Id.  

In considering the propriety of a reduction, the Board must 
focus on the evidence of record available to the RO at the 
time the reduction was effectuated, although post-reduction 
medical evidence may be considered for the limited purpose of 
determining whether the condition has demonstrated actual 
improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-82.  Care 
must be taken, however, to ensure that a change in an 
examiner's evaluation reflects an actual change in the 
veteran's condition, and not merely a difference in the 
thoroughness of the examination or in descriptive terms, when 
viewed in relation to the prior disability history.  In 
addition, it must be determined that an improvement in a 
disability has actually occurred, and that such improvement 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  See 
38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. 
App. 413, 420-422 (1993); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).
 
In an April 2004 rating decision, the RO initially granted 
service connection for hepatitis C, and assigned a 20 percent 
rating pursuant to Diagnostic Code 7354, effective October 7, 
1999, based on the report of a VA examination conducted in 
February 2000.  

On VA examination in February 2000, the veteran reported 
nausea approximately three times a week, lasting about two 
hours.  He reported that this nausea often lead to vomiting, 
and he reported hematemesis approximately five times in the 
past year, with episodes of melena once a month.  He stated 
that he was not presently being treated, but that he had seen 
a physician several months earlier, who intended to start him 
on Rebetron following an ultrasound.  The veteran described 
right upper quadrant pain which radiated to the midline, with 
some distention, nausea, and vomiting, once or twice a week.  
He described fatigue in that he slept nine to ten hours a 
night and then found himself needing to take a nap shortly 
after waking.  On examination the veteran weighed 220 pounds, 
which was his normal weight.  He reported some symptoms of 
steatorrhea, and alternating constipation and diarrhea, but 
there was no malabsorption or malnutrition.  The veteran was 
well-nourished and well-developed, with normal liver size and 
no superficial abdominal veins.  

Records of VA treatment from May 1997 to June 2001 reflect 
treatment for hepatitis C.  

During a May 2002 RO hearing regarding his claim for service 
connection for hepatitis C, the veteran described symptoms 
including achy bones, extreme fatigue, problems with 
digestion, and heartburn.  

In a July 2004 rating decision, the RO proposed a reduction 
in the rating for hepatitis C.  In September 2004, the RO 
issued a rating decision reducing the rating for hepatitis C 
from 20 percent to 0 percent, to be effective December 1, 
2004.  

The September 2004 rating decision, which reduced the rating 
for hepatitis C from 20 percent to 0 percent, was based on 
the report of a May 2004 VA liver examination.  The 
examination report noted that the veteran had received a 37 
week course of Rebetron in 2000, but was a non-responder, and 
that he completed a 48 week course of PEG-Intron in December 
2003 and that blood work in February 2004 revealed HCV RNA 
quantitative to be less than 1620 and HCV RNA qualitative to 
be nondetectable.  LFTs from March 2004 were within normal 
limits.  A February 2004 ultrasound of the abdomen was 
normal, and an April 2002 CT scan of the abdomen revealed no 
evidence of focal masses in the liver, patent portal vein, no 
evidence of retroperitoneal mass or retroperitoneal 
adenopathy.  

The veteran described nausea, with his last emesis 
approximately one month earlier, but no hematemesis since the 
service.  He reported significant fatigue, adding that he 
kept falling asleep while driving.  He added that he 
experienced irritability and vague joint pains.  The veteran 
described a poor diet, stating that, rather than a balanced 
meal, he preferred to eat a dozen doughnuts rather than 
dinner.  He denied cough, shortness of breath, chest pain, 
rashes, or bruising.  Weight was stable at 222 pounds.  The 
abdomen was obese, with active bowel sounds, and some 
tenderness to palpation in the right upper quadrant.  The 
case was reviewed with Dr. Ahmad, as the veteran was known to 
him, and Dr. Ahmad's opinion was that it was not likely that 
the veteran's fatigue was related to hepatitis, given his 
clearing of the virus.  

Also of record at the time of the September 2004 rating 
decision were records of VA treatment for hepatitis C from 
May 2003 to May 2004.  These records reflect treatment for 
hepatitis C with complaints of fatigue, arthralgia/myalgias, 
irritability, sleep problems, rash, inability to "get 
going," nausea, and depression.  

As indicated above, the rating for the disability under 
consideration was in effect for more than five years.  Hence, 
the provisions of 38 C.F.R. § 3.344(a) and (b) are for 
application.  However, the July 2004 rating decision that 
proposed the reduction in the rating for hepatitis C, the 
September 2004 rating decision that reduced the rating, and 
the June 2005 SOC reflects that the RO failed to consider, 
and provide notice of, the provisions of 38 C.F.R. § 3.344.  
The RO did not address whether the VA examination used as a 
basis for the reduction was as full and complete as the 
examination on which the 20 percent rating was established, 
or whether the evidence demonstrated material improvement 
that would be obtained under the ordinary conditions of life.  
See 38 C.F.R. § 3.344(a); Kitchens v. Brown, 7 Vet. App. 320 
(1995).  The SOC includes no citation to, or discussion of, 
38 C.F.R. § 3.344.

The Board emphasizes that failure to consider and apply the 
provisions of 38 C.F.R. § 3.344, if applicable, renders a 
rating decision void ab initio.  Such an omission is error 
and not in accordance with the law.  See Greyzk, 12 Vet. App. 
at 292.  See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 
Dofflemyer, 2 Vet. App. 277.  Accordingly, the 20 percent 
rating assigned for hepatitis C under 38 C.F.R. § 4.114, 
Diagnostic Code 7354 must be restored, effective December 1, 
2004.  Given the outcome warranted in view of this procedural 
defect, the Board need not address, from an evidentiary 
standpoint, the actual merits of the reduction.




ORDER

As the September 2004 reduction of the 20 percent rating for 
hepatitis C was in error, restoration of the 20 percent 
rating for hepatitis C, effective December 1, 2004, is 
granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


